             Case 20-11768-CSS   Doc 292-1   Filed 08/07/20   Page 1 of 6




                                   EXHIBIT A




35608789.1
             Case 20-11768-CSS   Doc 292-1   Filed 08/07/20   Page 2 of 6




35608789.1
             Case 20-11768-CSS   Doc 292-1   Filed 08/07/20   Page 3 of 6




35608789.1
             Case 20-11768-CSS   Doc 292-1   Filed 08/07/20   Page 4 of 6




35608789.1
             Case 20-11768-CSS   Doc 292-1   Filed 08/07/20   Page 5 of 6




35608789.1
             Case 20-11768-CSS   Doc 292-1   Filed 08/07/20   Page 6 of 6




35608789.1
